DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-12 are pending of which claims 1, 7 and 12 are in independent form. 
	Claims 1-12 are rejected under 35 U.S.C. 103.

Examiner’s Note
Examiner contacted the attorney of record Mr. Vani Moodley (Reg. No. 56,631), on 2/5/2021, informing the attorney that there were no amendments or arguments filed with the RCE filed on 2/1/2021. The attorney of record contacted the applicant and informed the examiner that if no response was received in regard to the RCE by 2/8/2021 examiner can proceed by responding to the After Final arguments filed on 12/29/2020. As of 2/10/2021 there were no additional claims or arguments filed in connection with the RCE, therefore the examiner has proceeded by Responding to the arguments made in the After Final Consideration filed on 12/29/2020. 


Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.

Applicant’s Argument:


	Examiner’s Response:
Examiner respectfully disagrees; the combination of Cosgrove, Lawless and McNair clearly teaches, passing, by the processor, the heterogeneous dataset to a Data-Translate Markup Language (DTML) executer (ETL [abstract], ¶ [0006]-[0009], [0012], [0014]. An extraction, transformation, and loading ( ETL) process extracts data from homogeneous or heterogeneous sources, transforms the format of the extracted data to conform to a specified model and schema, and loads the transformed data into a target system (e.g., data warehouse). An ETL process is used to efficiently migrate data from various sources to a unified central repository ¶ [0002]. The request contains a definition for the custom attribute(s) to be added. The definition comprises structured information (e.g., custom attribute properties) about the custom attribute(s) used by the data aggregator to create or update tables used by an ETL application to incorporate the custom attribute into the ETL process. The definition may be encoded in a request body or attached with the request. The definition may be encoded in various formats such as XML, JSON, "application/x-www-form-urlencoded", etc. For example, if the definition is encoded in XML, the definition elements of the custom attribute may be expressed as document elements. For example, if the definition is encoded in XML, the definition elements may be expressed as 
translating, by the DTML executer, the heterogeneous dataset into the homogeneous dataset by using at least one data adapter (Lawless: Extracting and integrating data from heterogeneous database environments presents a number of data access challenges related to the disparate number of technologies used in each system. As a result, system integration with multiple primary databases may be effected within the secondary database system program module through one or more of the following data integration methods which use data abstraction, loose application couplings, application programming interfaces, technology bridges, middleware, objects, and other protocols and technologies ¶ [0065]-[0066]. These APIs provide bridges for connectivity, extraction, and translation by creating homogeneous data representations for heterogeneous and disparate data sources 0182 [0069]).


Applicant’s Argument:
Applicant argues, on pages 7-9 of the “Remarks”, that “In Applicant's invention, the data is passed (i.e., loaded) and then the data gets translated i.e., the extracted data is passed and then translation step is performed, whereas Cosgrove firstly performs transformation step on extracted data and then loads transformed data. There is a clear difference in context with type of data, which is loaded or passed, this loading or passing step further related to hardware requirement. Cosgrove processes transformation on extracted data before loading, the process of transformation before loading might require additional hardware with specific engines to perform transformations before loading. However, in Applicant's invention ETL (E: extract, L: load and T: translate) will not require any additional hardware for translation, rather the translation is performed after passing the heterogeneous dataset. The transformation is different from claimed step of translation in context with scope of operations, 

	Examiner’s Response:
Examiner respectfully disagrees; Applicant has chose to interpret “load” as “passing”. Examiner has interpreted, “extract” as “passing”. Therefore applicant’s arguments is merely not persuasive.


Applicant’s Argument:
Applicant argues, on pages 7-9 of the “Remarks”, that “Lawless, "translate heterogeneous data" is in context with EII and NOT with ETL (E: extract, L: load and T: translate). The end target for EII may be a person via a dashboard or a report and EII is not suitable for handling bulk data, whereas end target for ETL is a database such as a data warehouse, data mart or operational data store those are capable to handle a big data. Thus, EII and ETL are different from each other”; “Therefore, Lawless NOWHERE disclosing translating step of ETL (E: extract, L: load and T: translate). Thus, Lawless fails to disclose a feature as "translating, by the DTML executer, the heterogeneous dataset into the homogeneous dataset by using at least one data adapter, wherein the heterogeneous dataset is translated to perform data analytics on the homogeneous dataset in order to provide the meaningful information pertaining to the specific use-case”.

Examiner’s Response:
ETL (Data warehousing using extraction, transformation, and loading ( ETL) can be perceived architecturally as a tightly coupled approach because the data reside together in a single repository at query time ¶ [0066], [0077] and claim 19).


Applicant’s Argument:
Applicant argues, on pages 7-9 of the “Remarks”, that “Therefore, Lawless NOWHERE disclosing translating step of ETL (E: extract, L: load and T: translate). Thus, Lawless fails to disclose a feature as "translatin, by the DTML executer, the heterogeneous dataset into the homogeneous dataset by using at least one data adapter, wherein the heterogeneous dataset is translated to perform data analytics on the homogeneous dataset in order to provide the meaningful information pertaining to the specific use-case”.

	Examiner’s Response:
Examiner respectfully disagrees; applicant further argued that the instant applicantion performs Extract, Load and Transform (ELT) however there is nor evidence of that in the claims or the specification. The claims are too broad and require further clarification to reflect Applicant's arguments.





Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove, JR.; David William et al. (US 20180218052 A1) [Cosgrove] in view of Lawless; Oliver Charles et al. (US 20070168228 A1) [Lawless] in view of McNAIR; DOUGLAS S. et al. (US 20170124269 A1) [McNair].

	Regarding claims 1, 7 and 12, Cosgrove discloses, a method for translating data, extracted from disparate data sources, in accordance with a database schema to provide meaningful information, the method comprising: defining, by a processor, a database schema in order to extract meaningful information pertaining to a specific use-case (An extensible ETL framework can be designed with components/elements that add and manage request driven customizations to a database and that allow an ETL application to incorporate these customizations into its ETL process without code changes to the ETL application. The extensible ETL framework comprises a data aggregator element ("data aggregator") that processes customization requests for a database. The data aggregator executes customization requests to create, update and delete custom attributes. The ETL application dynamically detects the custom attributes and associated metadata when executing. The ETL application uses the detected custom attributes and associated metadata to determine source data tables and data values to be extracted from the source data tables to incorporate the custom attributes into the ETL process being performed by the ETL application. The ETL application may alter target data tables that are then loaded with the extracted data values [abstract]. Also see ¶ [0006]-[0009], [0012], [0014]); 
extracting, by the processor, heterogeneous dataset from the one or more disparate data sources by using at least one data extraction technique (ETL [abstract], ¶ [0006]-[0009], [0012], [0014]. An extraction, transformation, and loading ( ETL) process extracts data from homogeneous or heterogeneous sources, transforms the format of the extracted data to conform to a specified model and schema, and loads the transformed data into a target system (e.g., data warehouse). An ETL process is used to efficiently migrate data from various sources to a unified central repository ¶ [0002]); 
passing, by the processor, the heterogeneous dataset to a Data-Translate Markup Language (DTML) executer in order to translate the heterogeneous dataset into a homogeneous dataset in accordance with the database schema definition (ETL [abstract], ¶ [0006]-[0009], [0012], [0014]. An extraction, transformation, and loading ( ETL) process extracts data from homogeneous or heterogeneous sources, transforms the format of the extracted data to conform to a specified model and schema, and loads the transformed data into a target system (e.g., data warehouse). An ETL process is used to efficiently migrate data from various sources to a unified central repository ¶ [0002]. The request contains a definition for the custom attribute(s) to be added. The definition comprises structured information (e.g., custom attribute properties) about the custom attribute(s) used by the data aggregator to create or update tables used by an ETL application to incorporate the custom attribute into the ETL process. The definition may be encoded in a request body or attached with the request. The definition may be encoded in various formats such as XML, JSON, "application/x-www-form-urlencoded", etc. For example, if the definition is encoded in XML, the definition elements of the custom attribute may be expressed as document elements. For example, if the definition is encoded in XML, the definition elements may be expressed as elements in the XML document. In another example, if the definition is encoded in JSON format, the definition elements may be expressed as objects ¶ [0029]).

Lawless discloses, determining, by the processor, one or more disparate data sources pertinent to extract the meaningful information associated to the specific user-case (It does so by (i) enabling the user to set up a user account in order to access their source prescription data, (ii) aggregating prescription data from a number of disparate sources so that the user's account is both complete and continually updated, (iii) automatically scheduling prescribed doses to be taken by superimposing the user's source dosing indications with his or her selected hourly/daily schedule ¶ [0032]. These APIs provide bridges for connectivity, extraction, and translation by creating homogeneous data representations for heterogeneous and disparate data sources ¶ [0069]); 
translating, by the DTML executer, the heterogeneous dataset into the homogeneous dataset by using at least one data adapter, wherein the heterogeneous dataset is translated to perform data analytics on the homogeneous dataset in order to provide the meaningful information pertaining to the specific use-case (Extracting and integrating data from heterogeneous database environments presents a number of data access challenges related to the disparate number of technologies used in each system. As a result, system integration with multiple primary databases may be effected within the secondary database system program module through one or more of the following data integration methods which use data abstraction, loose application couplings, application programming interfaces, technology bridges, middleware, objects, and other protocols and technologies ¶ [0065]-[0066]. These 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Lawless’ system would have allowed Cosgrove to facilitate determining, by the processor, one or more disparate data sources pertinent to extract the meaningful information associated to the specific user-case; and translating, by the DTML executer, the heterogeneous dataset into the homogeneous dataset by using at least one data adapter, wherein the heterogeneous dataset is translated to perform data analytics on the homogeneous dataset in order to provide the meaningful information pertaining to the specific use-case. The motivation to combine is apparent in the Cosgrove’s reference, because there is a need for a system cheap and easy enough for the average consumer to use which can help users manage their prescription therapies and increase their rate of prescription compliance.
However neither Cosgrove nor Lawless explicitly facilitates wherein disparate data sources are unstructured data sources and structured data sources.
McNair discloses, wherein disparate data sources are unstructured data sources and structured data sources (By way of background and not limitation, discovery of new knowledge can be determined from data, which may come from various data sources, such as data source 1 through data source N and including diverse data sources of unstructured data. At a high level, embodiments of mapping service 3100 facilitate discovery of new knowledge by performing concept mapping on the data to determine structured data that may be codified with a standard clinical nomenclature. In some embodiments, as described further in connection to FIG. 3B, patient records from different data sources or systems are determined to have a probability of being records for the same patient, based on clinical and demographic attributes. Based on this probability, patient records are matched using a record linkage algorithm or agent, thereby generating an inner-operable longitudinal patient record, which may 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because McNair’s system would have allowed Cosgrove and Lawless to facilitate wherein disparate data sources are unstructured data sources and structured data sources. The motivation to combine is apparent in the Cosgrove and Lawless’ reference, because there is a need for a system for dynamically directing the care process for single and multi-conditions at key points in time to provide decision support using contextually intelligent aware components.

Regarding claims 3 and 8, the combination of Cosgrove, Lawless and McNair discloses, further comprises converting, by the processor, the database schema into a Data-Translate Markup Language (DTML), wherein the DTML is based on Executable Mark-up Language (XML) format or JavaScript Object Notation (JSON) format or any other format (Cosgrove: The data aggregator 110 generates an XML-based section 206 based on processing the definition 204 ¶ [0019]. The definition may be encoded in various formats such as XML, JSON, "application/x-www-form-urlencoded", etc. For example, if the 

Regarding claims 4 and 9, the combination of Cosgrove, Lawless and McNair discloses, wherein the at least one data adapter is one of an Off the shelf DTML data adaptor and a custom data adaptor (Cosgrove: Off the shelf ETL applications have default functionality out of the box. Organizations are usually limited to the out of the box functionality. Anticipating the requirements of different organizations or the ways these organizations may utilize an ETL application in a rapidly changing business environment is difficult at best ¶ [0011]).

Regarding claims 5 and 10, the combination of Cosgrove, Lawless and McNair discloses, wherein the Off the shelf DTML data adaptor (Cosgrove: Off the shelf ETL applications have default functionality out of the box. Organizations are usually limited to the out of the box functionality. Anticipating the requirements of different organizations or the ways these organizations may utilize an ETL application in a rapidly changing business environment is difficult at best ¶ [0011]) is an in-built data configured to translate the heterogeneous dataset, extracted from the one or more disparate data sources, into the homogeneous dataset upon executing a query built in accordance with the database schema, and wherein the custom data adaptor is configured to translate the heterogeneous dataset based on an interface (Lawless: Extracting and integrating data from heterogeneous database environments presents a number of data access challenges related to the disparate number of technologies used in each system. As a result, system integration with multiple primary databases may be effected within the secondary database system program module through one or more of the 

Regarding claims 6 and 11, the combination of Cosgrove, Lawless and McNair discloses, wherein the translating further comprises: defining the one or more disparate data sources; defining metadata associated to the database schema in order to determine the heterogeneous dataset upon joining the one or more disparate data sources by using one or more join operators; transforming the heterogeneous dataset into a transformed heterogeneous dataset based on addition of at least one data column to the heterogeneous dataset; translating the transformed heterogeneous dataset into the homogeneous dataset by using one of the Off the shelf DTML data adaptor and the custom data adaptor; and visualizing the homogeneous dataset on a User Interface (UI) based on at least one mode defined by a user (Lawless: Data warehousing using extraction, transformation, and loading ( ETL) can be perceived architecturally as a tightly coupled approach because the data reside together in a single repository at query time. During the process of data migration, data from several sources is extracted, transformed, and loaded into a database or data warehouse where it may be queried with a single schema. The ETL meta data functional element is responsible for maintaining information about the movement and transformation of data, and the operation of the data warehouse. There are a number of homogenous or heterogeneous ETL architectures for integration with single or multiple data sources. Data migration and ETL can be done at several levels in the database architecture including at the repository, primary, or central database or data warehouse level, including sub-sets of the source data such as dependent data marts, logical data marts, and operational data stores, among others. The end result is a real-time and integrated data warehouse derived from multiple heterogeneous sources ¶ .


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cosgrove in view of Lawless in view RAMU; GOWDA TIMMA et al. (US 20110313969 A1) [Ramu].

Regarding claim 2, the combination of Cosgrove, Lawless and McNair teaches all the elements of claim1. 
However neither of Cosgrove, Lawless or McNair explicitly facilitates wherein the one or more disparate data sources comprise data in one of a structured data format and an unstructured data format.
Ramu discloses, wherein the one or more disparate data sources comprise data in one of a structured data format and an unstructured data format (Enterprise Information Integration (EII) tool retrieves data from several databases to create a single presentation. EII is a process of integrating information from different sources. The process relies on data abstraction to provide a single interface (known as uniform data access) for viewing all the data within an organization, and a single set of structures and naming conventions (known as uniform information representation) to represent this data; the goal of EII is to get a large set of heterogeneous data sources to appear to a user or system as a single, homogeneous data source. The EII tool allows a user to access data in different formats such as structured, semi -structured and unstructured. Structured data includes server based data. Semi -structured data includes emails and spread sheets. Unstructured data includes text documents and multimedia information ¶ [0019]).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






2/10/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154